Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0032989 (Okuchi et al.) (hereinafter “Okuchi”).
Regarding claim 1, Figs. 1-9 show a recording apparatus, comprising: 
an apparatus body (8) including a recording device (printer 1 inherently has a recording device) to perform recording onto a medium; and 
a medium receiving tray (including 10 and 20) configured to be switched between a first state (Fig. 1) in which the medium receiving tray (including 10 and 20) is stored in the apparatus body (8) and a second state (Fig. 9) in which the medium receiving tray (including 10 and 20) is protruded furthest from the apparatus body (8) and also configured to receive the medium discharged from the apparatus body (8) in the second state (Fig. 9) or in a state in which the medium receiving tray (including 10 and 20) is protruded from the first state (Fig. 1) to the second state (Fig. 9), wherein 
the medium receiving tray (including 10 and 20) includes a first tray (10) and a second tray (20), the first tray (10) being displaceable relative to the apparatus body (8), the second tray (20) being displaceable relative to the first tray (10), the second tray (20) being protruded further than the first tray (10) from the apparatus body (8) when the medium receiving tray (including 10 and 20) is in the second state (Fig. 9), 
the first tray (10) has a first support surface (including upper surface of 10 and unnumbered ramp leading up to element 16) that supports the medium when the medium receiving tray (including 10 and 20) is in the second state (Fig. 9), 
the second tray (20) has a movable support (including 22L, 22R and 26K) that is rotatable (rotate between positions in Figs. 8 and 9) with an upstream end (26k) thereof serving as a free end of the movable support (including 22L, 22R and 26K) and that has a second support surface (upper surface of 20) for supporting the medium, and the movable support (including 22L, 22R and 26k) being positioned above the first support surface (including upper surface of 10 and unnumbered ramp leading up to element 16) when the medium receiving tray (including 10 and 20) is in the first state (Fig. 1).  At least a portion of the movable support (including 22L, 22R and 26K) is positioned above at least a portion of the first support (including upper surface of 10 and unnumbered ramp leading up to element 16) when the medium receiving tray (including 10 and 20) is in the first state (Fig. 1).  There is no requirement for the entire movable support to be positioned above the entire first support surface in the first state.  
Also, 36when the medium receiving tray (including 10 and 20) is switched from the first state (Fig. 1) to the second state (Fig. 9), the free end (26k) of the movable support (including 22L, 22R and 26K) is detached from a downstream end of the first support surface (including upper surface of 10 and unnumbered ramp leading up to element 16) and displaced downward, and the second support surface (upper surface of 20) is thereby inclined upward toward a downstream in a medium discharging direction (FRONT direction in Fig. 8).
Regarding claim 2, Fig. 6 shows that a guide surface (upper surface of 16) is formed at the downstream end of the first support surface (including upper surface of 10 and unnumbered ramp leading up to element 16) in the medium discharging direction (FRONT direction in Fig. 9) so as to guide a free end (26K) of the movable support (including 22L, 22R and 26k) onto the first support surface (including upper surface of 10 and unnumbered ramp leading up to element 16) when the medium receiving tray (including 10 and 20) returns from the second state (Fig. 9) to the first state (Fig. 1).  
Regarding claim 3, Figs. 1-9 show that the movable support (including 22L, 22R and 26K) has a guide rib (unnumbered rib between 26K and 27L in Fig. 9) formed at the free end (26K) so as to protrude upstream in the medium discharging direction, and the guide rib (unnumbered rib between 26K and 27L in Fig. 9) has an inclined surface that is inclined upward toward the downstream in the medium discharging direction (FRONT direction in Fig. 9), a groove (groove to the right of element 16 in Fig. 9) is formed in the first tray (10) so as to extend in the medium discharging direction (FRONT direction in Fig. 9) and so as to engage the guide rib (unnumbered rib between 26K and 27L in Fig. 9), and when the medium receiving tray (including 10 and 20) is in a transition state between the first state (Fig. 1) and the second state (Fig. 9), the inclined surface of the guide rib (unnumbered rib between 26K and 27L in Fig. 9) is positioned so as to extend from a37 position below the first support surface (including upper surface of 10 and unnumbered ramp leading up to element 16) to a position above the first support surface (including upper surface of 10 and unnumbered ramp leading up to element 16).
Response to Arguments
3.	Applicant's arguments filed 8/25/2022 have been fully considered but they are not persuasive.
Applicant argues
Okuchi describes a tray 10 and a tray 20 to hold sheets which are to be inserted to a sheet container 6A. Okuchi further describes that the sheets are forwarded from the sheet container 6A to an image forming unit 7 (where images are formed on the sheets) and discharged to a discharge tray 8B. 
However, Okuchi does not describe that the tray 10 and the tray 20 receive the sheets after images are formed on the sheets. 
Further, Okushi also does not describe that the discharge tray 8B (or any element in Okuchi) which receives the sheets after the formation of the images is switchable between a first state in which the discharge tray 8B is stored in the printer body and a second state in which the discharge tray 8B is protruded furthest from the printer body. 
The examiner disagrees with this argument.  Figures 1-9 of Okuchi teach a medium receiving tray (including 10 and 20) that moves between first and second states, as claimed.  While Figs. 1-2 show that the movable tray can be a feeding tray and another tray (8B) can be a discharge tray to receive discharged sheets, numbered paragraph [0064] of Okuchi explicitly states “[0064] For example, the first tray 10 and the second tray 20 may have solely a single first contact part and a single second contact part in a widthwise central position. For another example, the image forming unit 3 may be replaced with an image reading unit, and the printer 1 may be an image scanner. For another example, the discharge tray 8B may be formed similarly to the first tray 10 to serve as the first tray 10 in the above embodiments, and a second tray to serve as the second tray 20, which is movable between the first position and the second position, may be provided.”  (emphasis added).  In other words, Okuchi explicitly teaches that discharge tray 8b can be provided as a receiving tray that includes elements 10 and 20 and moves between first and second states, as shown in Figs. 1-9.  This receiving tray meets all of the limitations set forth in amended claim 1. 
Next, applicant argues
Further, Okuchi merely describes a state as shown in Fig. 9 which corresponds to a state in which the tray 20 is protruded and holds the sheets. However, Okuchi, in FIG. 8, does not describe a state in which the tray 20 is stored in the apparatus body. 
Accordingly, the cited art Okuchi does not anticipate the features of "a medium receiving tray configured to be switched between a first state in which the medium receiving tray is stored in the apparatus body and a second state in which the medium receiving tray is protruded furthest from the apparatus body and also configured to receive the medium discharged from the apparatus body in the second state or in a state in which the medium receiving tray is protruded from the first state to the second state," as recited in amended independent claim 1. 
	The examiner disagrees with this argument.  Figure 1 of Okuchi is relied upon to show the first state of the medium receiving tray (including 10 and 20) in which the tray (including 10 and 20) is stored in the apparatus body (8).  Figure 9 shows a second state in which the tray is protruded furthest from the apparatus body (8).  The discharge tray can have similar elements 10 and 20 that operate according to the teachings of  Figs. 1-9, as explicitly taught in numbered paragraph [0064].
	Next, applicant argues
Further, the Applicant submits that the cited reference Okuchi does not expressly or inherently describe at least, for example, the features of "the first tray has a first support surface that supports the medium when the medium receiving tray is in the second state ... the second tray has a movable support that is rotatable with an upstream end thereof serving as a free end and that has a second support surface for supporting the medium, and the movable support being positioned above the first support surface when the medium receiving tray is in the first state ... when the medium receiving tray is switched from the first state to the second state, the free end of the movable support is detached from a downstream end of the first support surface and displaced downward," as recited in amended independent claim 1. 
The examiner disagrees with this argument.  Okuchi teaches that the first tray (10) has a first support surface (including upper surface of 10 and unnumbered ramp leading up to element 16) that supports the medium when the medium receiving tray (including 10 and 20) is in the second state (Fig. 9), the second tray (20) has a movable support (including 22L, 22R and 26K) that is rotatable (rotates between positions in Figs. 8 and 9) with an upstream end (26k) thereof serving as a free end of the movable support (including 22L, 22R and 26K) and that has a second support surface (upper surface of 20) for supporting the medium, and the movable support (including 22L, 22R and 26k) being positioned above the first support surface (including upper surface of 10 and unnumbered ramp leading up to element 16) when the medium receiving tray (including 10 and 20) is in the first state (Fig. 1), and 36when the medium receiving tray (including 10 and 20) is switched from the first state (Fig. 1) to the second state (Fig. 9), the free end (26k) of the movable support (including 22L, 22R and 26K) is detached from a downstream end of the first support surface (including upper surface of 10 and unnumbered ramp leading up to element 16) and displaced downward, and the second support surface (upper surface of 20) is thereby inclined upward toward a downstream in a medium discharging direction (FRONT direction in Fig. 8).  In response to applicant’s amendments to claim 1, the examiner has clarified that the first support surface includes the upper surface of 10 and the unnumbered ramp leading up to element 16.  Element 16 is attached to the end of the unnumbered ramp leading up to element 16 and these elements (element 16 and the unnumbered ramp) indirectly support sheets via element 20 located on top of these elements in the second state. 
	Next, applicant argues
Further, the Applicant respectfully submits that Okuchi does not describe the relationship between the end of upper surface 10A and the cutouts 26k.  In Okuchi, the cutouts 26k are formed at bottom surface of the second tray 20 and the cutouts 26K cannot contact the end of upper surface 10A. 
Therefore, Okuchi cannot possibly describe detachment of the second contact part 22L, 22R (or cutouts 26K) from a downstream end of the outer rim 16 when the first tray 10 is switched from the first state to the second state.
The examiner disagrees with this argument.   In response to applicant’s amendments to claim 1, the examiner has clarified that the first support surface includes the upper surface of 10 and the unnumbered ramp leading up to element 16.  Element 16 is attached to the end of the unnumbered ramp leading up to element 16.  Figure 9 shows that when the medium receiving tray (including 10 and 20) is switched from the first state (Fig. 1) to the second state (Fig. 9), the free end (26k) of the movable support (including 22L, 22R and 26K) is detached from a downstream end of the first support surface (including upper surface of 10 and unnumbered ramp leading up to element 16) and displaced downward, and the second support surface (upper surface of 20) is thereby inclined upward toward a downstream in a medium discharging direction (FRONT direction in Fig. 8).  Thus, all of the limitations of amended claim 1 are met by Okuchi.
The rejections of dependent claims 2 and 3 are also outlined above.
Allowable Subject Matter
4.	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653